Case: 13-11214   Date Filed: 09/06/2013   Page: 1 of 5


                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________


                            No. 13-11214
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 4:13-cv-00032-RH-CAS


RAFAEL ALBERTO LLOVERA LINARES,

                                                          Petitioner-Appellant,


                                  versus



DEPARTMENT OF HOMELAND SECURITY,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 6, 2013)

Before TJOFLAT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 13-11214        Date Filed: 09/06/2013        Page: 2 of 5


       Rafael Linares, appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus petition for lack of jurisdiction. He argues that: (1) he was entitled

to withholding of removal and relief under the United Nations Convention Against

Torture (“CAT”) based on his well-founded fear of persecution; and (2) he was

entitled to release from detention under Zadvydas v. Davis, 533 U.S. 678 (2001),

because it was unlikely that the government would be able to effect his deportation

in the near future. After thorough review, we vacate and remand. 1

       We review jurisdictional issues de novo. Williams v. Chatman, 510 F.3d

1290, 1293 (11th Cir. 2007).

       When an alien is ordered removed, the Attorney General is required to

remove the alien from the United States within 90 days. 8 U.S.C. § 1231(a)(1)(A).

The removal period begins on the latest of either: (1) the date the order of removal

becomes administratively final; (2) if the removal order is judicially reviewed and

a court orders a stay of removal, the date of the court’s final order; or (3) if the

alien is detained or confined, the date the alien is released from detention or

confinement. 8 U.S.C. § 1231(a)(1)(B). In Zadvydas, the Supreme Court held that

six months was a presumptively reasonable period of time to allow the government

to remove an alien after the removal period commences. 533 U.S. at 701. After


1
         Nevertheless, because Rafael Linares did not file his motion for a preliminary injunction
first in the district court, the motion for a preliminary injunction he filed in this Court is DENIED
without prejudice.
                                                 2
              Case: 13-11214     Date Filed: 09/06/2013    Page: 3 of 5


this time, once an alien shows that “there is no significant likelihood of removal in

the reasonably foreseeable future,” the government must rebut that showing. Id. If

removal is not reasonably foreseeable, the continued detention is unreasonable. Id.

at 699. The Supreme Court further held “that § 2241 habeas corpus proceedings

remain available as a forum for statutory and constitutional challenges to post-

removal-period detention.” Id. at 688.

      However, after Zadvydas, Congress passed the Real ID Act of 2005, Pub. L.

No. 109-13, Div. B, 119 Stat. 231, which limits aliens’ ability to seek relief

through § 2241. In particular, the Immigration and Nationality Act (“INA”) now

provides that the filing of a petition for review in the court of appeals, is “the sole

and exclusive means for judicial review of an order of removal” and “for judicial

review of any cause or claim” under CAT. 8 U.S.C. § 1252(a)(5); 8 U.S.C. §

1252(a)(4). Furthermore, the INA provides that no court shall have jurisdiction

under § 2241 to review questions of law or fact “arising from any action taken or

proceeding brought to remove an alien from the United States.”            8 U.S.C. §

1252(b)(9). In Madu v. U.S. Att’y Gen., we held that an assertion by a petitioner

that he was not subject to a removal order was distinct from a challenge to an order

of removal, and therefore, the Real ID Act did not apply, and the district court was

not divested of jurisdiction. 470 F.3d 1362, 1363, 1368 (11th Cir. 2006).




                                          3
              Case: 13-11214     Date Filed: 09/06/2013   Page: 4 of 5


      As for Linares’s claim challenging his order of removal, a petition for

review is the sole means for judicial review, and it was proper for the district court

to dismiss this claim for lack of jurisdiction. See 8 U.S.C. § 1252(a)(5); 8 U.S.C. §

1252(a)(4); 8 U.S.C. § 1252(b)(9). However, Linares brought a second, distinct

claim, in which he argued that he was entitled to release based on violation of his

due process rights by continued detention. Linares’s claim regarding continued

detention appears to be independent from his challenge to his removal. Prior to the

REAL ID Act, this kind of claim could be brought under § 2241. Zadvydas, 533

U.S. at 688. Like the petitioner in Madu, whose challenge regarding whether he

was subject to an order of removal was deemed distinct from a challenge to his

order of removal, Linares’s challenge to his continued detention is similarly

distinct from a challenge to his removal order. See 470 F.3d at 1363, 1368.

Because Linares is not challenging his removal order, the Real ID Act would not

apply, and his claim can still be brought under § 2241.      See id.     Therefore, the

district court would have jurisdiction over the claim.

      Accordingly, we vacate and remand for the district court to determine

whether Linares is entitled to relief under § 2241 based on his continued detention.

The district court should consider in the first instance when Linares’s removal

order became administratively final, how long Linares has been detained, and

whether his continued detention is unreasonable under Zadvydas.


                                          4
    Case: 13-11214   Date Filed: 09/06/2013   Page: 5 of 5


VACATED AND REMANDED.




                             5